QUESTION:
Who must establish the date of the referendum election provided under Ch. 73-414, Laws of Florida, and when must such referendum be held?
SUMMARY:
The Board of County Commissioners of Broward County must establish the date of the referendum election provided for by s. 4 of Ch. 73-414, Laws of Florida, which date must be either September 10, 1974, or November 5, 1974.
Chapter 73-414, Laws of Florida, increased the number of district school board members in Broward County from five to seven and provided, in pertinent part:
"Section 4. This Act shall take effect only upon its approval by a majority of those qualified electors of Broward County voting in a referendum to be held by the board of county commissioners of Broward County in conjunction with the next regular primary or general election. . . ." (Emphasis supplied.)
From the foregoing it is clear that the referendum election is to be held by the Board of County Commissioners of Broward County and, accordingly, it is that body which must establish the date upon which the election will be held.
By its terms, section 4, Chapter 73-414, supra, took effect "upon becoming a law," which was June 30, 1973. Therefore, the "next regular primary or general election" following the effective date of that section will be the primary election scheduled to be held on September 10, 1974, or the general election to be held on November 5, 1974. Pursuant to the clear language of section 4, Chapter 73-414, the referendum must be held in conjunction with one or the other of those two elections.